Citation Nr: 9914920	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-01 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total rating for non-service 
connected pension purposes, to include consideration of the 
provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1974 to 
December 1974.  The veteran was honorably discharged. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim seeking 
entitlement to a permanent and total rating for non-service 
connected pension purposes.  In December 1996, the veteran 
amended his claim to include extra-schedular consideration 
under the provisions of 38 C.F.R. § 3.321(b)(2).  By a rating 
decision dated in January 1997, the RO again denied claim for 
non-service connected pension benefits.  A timely 
administrative appeal has been perfected with respect to this 
claim.

The Board notes that this matter was previously before the 
Board in November 1998 and was remanded for a travel Board 
hearing that was conducted in April 1999.  The Board notes 
that the veteran waived RO consideration of the additional 
evidence and records submitted during the travel Board 
hearing.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

The veteran contends that he is unable to secure gainful 
employment due to the residuals of his gunshot wound and 
other disabilities which have increased in severity.  The 
Board notes that the veteran has no service connected 
disabilities.

In determining the veteran's entitlement to pension benefits, 
the RO in a September 1996 rating decision considered 
pseudoarthrosis, right knee fusion status post refusion, as 
30 percent disabling.  By a May 1998 rating decision, the RO 
continued the 30 percent rating for pseudoarthrosis, and 
rated the following disabilities for non-service connected 
pension purposes: depression was evaluated as 10 percent 
disabling; metatarsalgia was evaluated as 10 percent 
disabling; low back pain was evaluated as 10 percent 
disabling; gastritis was evaluated as non-compensable; 
hypertension was evaluated as non-compensable; and right hip 
pain was evaluated as non-compensable.  The combined non-
service connected rating was 50 percent.  

On review of the claims file, to include the transcript of 
the April 1999 travel Board hearing, the Board notes that the 
veteran has been in receipt of Social Security benefits since 
1997.  While the veteran reports that entitlement to Social 
Security benefits was based primarily on VA medical records 
related to the treatment of his right knee disability, the 
Board believes that the Social Security Administration 
records may be more complete than those in the claims file, 
as commented on in the December 1997 VA examination report, 
in that they may provide additional medical data relative to 
the other non-service connected disabilities.  VA is required 
to obtain evidence from the Social Security Administration, 
including any decisions by the administrative law judge, and 
to give that evidence appropriate consideration and weight.  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Although the 
Social Security Administration's decision with regard to 
unemployability is not controlling for purposes of VA 
ajudications, the Social Security Administration's decision 
is pertinent to a determination of the veteran's ability to 
engage in substantially gainful employment.  Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  The Board notes that the Social 
Security records have not been associated with the claims 
file and may be material in evaluating the veteran's multiple 
disabilities.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 10 Vet. App. 3, 6 (1996); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); see also VAOGCPREC 69-
90 (55 Fed. Reg. 43254 (1990)).  

With respect to the veteran's hypertension, the Board 
observes that the VA has amended the criteria for rating the 
cardiovascular system to include hypertension.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  These amendments became 
effective January 12, 1998.  While the January 1998 rating 
decision reflects a non-compensable evaluation for the 
hypertension, the supplemental statement of the case does not 
disclose which version of the regulation (the old or the 
amended) was applied in evaluating the hypertension.  
Further, testimony from the travel Board hearing reflects 
that the veteran was currently medicated for hypertension, 
that his diastolic blood pressure ranged between 96 - 120, 
and that he experienced dizziness related thereto.  In a 
March 1999 statement, Dr. Bottroff, a private physician, 
notes that the veteran's blood pressure was difficult to 
control.  

With respect to the veteran's disability rating for 
pseudoarthritis of the right knee, the knee disability is 
characterized as pseudoarthritis, right knee fusion status 
post refusion.  According to the veteran's testimony, he 
sustained musculoskeletal injuries from the gunshot wound to 
the right knee that involve his right thigh.  Based on 
testimony, it is unclear whether the gunshot wound was a 
through and through wound, however, the veteran reports that 
it involved bone, muscle, and nerve damage.  The Board notes 
that the nerve damage was described as right peroneal palsy 
on the December 1997 general medical examination.  While the 
Board observes that the RO has not considered the right knee 
disability under the provisions applicable to a gunshot wound 
to include an evaluation of any muscle or nerve damage, it 
also observes that the schedular criteria for muscle 
injuries, as set forth in 38 C.F.R. § 4.73, have been amended 
since the January 1997 rating decision and were not applied 
in the May 1998 rating decision.  See 62 Fed. Reg. 30235 
(1997); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5310-
5318 (1998); see also 38 C.F.R. § 4.124a (1998).  

Additionally, as regards the right knee disability, the 
veteran testified that he takes antibiotics for osteoporosis.  
It was noted on the December 1997 VA joints examination that 
the veteran had a small area of granulating tissue in the 
anterior-superior portion of the knee area.  The Board 
believes that separate ratings may be in order for what 
appears to be separate and distinct manifestations of the 
right knee gunshot wound that are not related to arthritis.  
In accordance with the holding in Esteban, it is appropriate 
to evaluate these manifestations separately to ensure that 
all manifestations of the disability are properly rated.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The record on appeal, to include the veteran's testimony, 
reveals that he has Hepatitis C.  It appears that the 
Hepatitis C was not evaluated on the last rating decision, 
although mentioned in the report of December 1997 VA 
examination and the May 1998 supplemental statement of the 
case.  It also appears that the RO did not request the 
private medical records of Dr. Khan in developing this 
disability for pension purposes.  

In pertinent part, the veteran testified that he had a 
cancerous tumor removed from his back a year ago, that he was 
in remission, and that he experienced pain from the scar 
tissue.  The record on appeal bears a brief statement from 
Dr. S. Suki, MD Anderson Cancer Center, in regards to the 
veteran's oncological care.  With respect to the gastritis, 
the veteran testified that he was now symptomatic.  He 
complained of a stomach ache each morning, nausea, vomiting, 
and stomach soreness.  

As the veteran has presented a well grounded claim, see 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992), the VA 
has a duty to assist him in the development of the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist to the veteran includes 
obtaining medical records and medical examinations, which 
take into account the records of prior treatment, where 
indicated by the facts and circumstances of the an individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, the Board determines that the veteran should be 
provided contemporaneous and thorough medical examinations so 
that the evaluation of all of the veteran's non-service 
connected disabilities, as noted above, will be fully 
informed ones.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

It appears from the record that the veteran has limited 
occupational skills and opportunities for substantially 
gainful employment.  The veteran testified that he had an 
11th grade education, limited training in drafting and as a 
nurse's aide.  He had been employed for a couple of weeks as 
a clerk and that his principal occupation before the 1994 
gunshot wound was construction/laborer which he was no longer 
capable of doing.  The veteran testified that he could not 
sit straight in a chair, that it was hard to walk, and that 
his hip hurt alot.  Notwithstanding a diploma which appears 
to reflect completion of medical treatment and not a 
completed course that reflects new job skills, the veteran's 
ability to secure and retain substantially gainful employment 
remains unclear.  The Board finds that the record on appeal 
is inadequate on the unemployability issue.  

In view of the foregoing, the Board has determined that 
additional development of the record is necessary to ensure 
full compliance with the duty to assist and due process 
requirements.  Accordingly, the case is REMANDED to the RO 
for the following actions: 

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for his claimed 
disabilities since October 1994, to 
include Dr. Bottroff, Dr. Khan, and 
Dr. Suki.  After securing the 
necessary authorizations for release 
of this information, the RO should 
seek to obtain copies of all treatment 
records referred to by the veteran 
that are not previously of record.  
All records obtained should be 
associated with the claims file.  If 
the search for any of the records 
identified has negative results, then 
documentation from that facility, to 
that effect, should be placed in the 
claims file.

2. The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied 
upon concerning that claim.

3. The veteran should be afforded VA 
orthopedic and neurological 
examinations to determine the nature 
and extent of any right knee 
disorder(s), to include 
pseudoarthritis and residuals of a 
refusion of the right knee, that may 
be present.  All test deemed necessary 
by the examiners should be performed.  
The examiners are to record in detail 
the veteran's complaints, and to 
describe, following a comprehensive 
examination, the muscle group or 
groups involved, and the extent of any 
bone, muscle, or nerve involvement as 
a result of the gunshot wound of the 
right knee.  If the veteran is found 
to have both muscle and nerve 
involvement of the right knee, the 
examiners should endeavor to 
distinguish, to the extent possible, 
the symptomatology related to any 
muscle injury from that related to any 
nerve involvement.  The examiners are 
specifically requested to offer an 
opinion as to the degree of impairment 
of the veteran to perform 
substantially and gainful employment 
attributable individually to each 
condition diagnosed, if any.  The 
claims folder is to be made available 
to the examiners for review in 
conjunction with these examinations.  
The rationale for all opinions 
expressed should be stated.

4. The veteran should be afforded VA 
cardiovascular examination to 
determine the nature and severity of 
any heart disorder, to include 
hypertension, that may be present.  
All test deemed necessary by the 
examiners should be performed.  The 
examiner is specifically requested to 
offer an opinion as to the degree of 
impairment of the veteran to perform 
substantially and gainful employment 
attributable individually to any 
condition diagnosed, if any.  The 
claims folder is to be made available 
to the examiners for review in 
conjunction with this examination.  
The rationale for all opinions 
expressed should be stated.

5. The veteran should be afforded VA 
gastrointestinal examination to 
determine the nature and severity of 
any stomach condition, to include 
gastritis, that may be present.  All 
test deemed necessary by the examiners 
should be performed.  The examiner is 
specifically requested to offer an 
opinion as to the degree of impairment 
of the veteran to perform 
substantially and gainful employment 
attributable individually to any 
condition diagnosed, if any.  The 
claims folder is to be made available 
to the examiners for review in 
conjunction with this examination.  
The rationale for all opinions 
expressed should be stated.

6. The veteran should be afforded a VA 
examination to evaluate the nature and 
severity of any cancerous tumors, to 
include residuals scars, that may be 
present.  All test deemed necessary by 
the examiners should be performed.  
The examiner is specifically requested 
to offer an opinion as to the degree 
of impairment of the veteran to 
perform substantially and gainful 
employment attributable individually 
to any condition diagnosed, if any.  
The claims folder is to be made 
available to the examiners for review 
in conjunction with this examination.  
The rationale for all opinions 
expressed should be stated.

7. The veteran should be afforded a VA 
examination to evaluate the nature and 
severity of any hepatic disorder, to 
include Hepatis C, that may be 
present.  All test deemed necessary by 
the examiners should be performed.  
The examiner is specifically requested 
to offer an opinion as to the degree 
of impairment of the veteran to 
perform substantially and gainful 
employment attributable individually 
to any condition diagnosed, if any.  
The claims folder is to be made 
available to the examiners for review 
in conjunction with this examination.  
The rationale for all opinions 
expressed should be stated.

8. The veteran and his representative 
should be informed of each of the 
scheduled examinations.  The veteran 
and his representative should also be 
informed that the veteran's 
cooperation is vitally important to a 
resolution of this claim, and that his 
failure to cooperate may have adverse 
consequences.  See 38 C.F.R. § 3.655 
(1998); see also Dusek v. Derwinski, 2 
Vet. App. 519, 521 (1992).

9. After undertaking any development 
deemed appropriate in addition to that 
specified in the above paragraphs, the 
RO should review the examination 
reports.  If the reports are not in 
complete compliance with the 
instructions provided above, 
appropriate action should be taken.

10. Thereafter the RO should 
readjudicate the claim for entitlement 
to a total and permanent rating for 
non-service connected pension to 
include consideration of the 
provisions of 38 C.F.R. § 3.321(b)(2): 
the RO should assign non-service 
connected disability ratings for each 
of the veteran's disabilities, 
including review of the disabilities 
previously rated.  The RO should also 
assess the history of the veteran's 
disabilities and the effect of pain 
(where appropriate), in keeping with 
the provisions of 38 C.F.R. § 4.40, 
4.45, 4.59 (1998).  The RO should 
specifically cite all new regulations 
and criteria that involve any of the 
veteran's disabilities, and determine 
whether the old regulations or the new 
regulations are most favorable to the 
veteran.  38 C.F.R. §§ 4.73, 4.104; 
see 62 Fed. Reg. 30235, 65219 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The adjudication process 
should reflect the application of the 
two standards: average person 
(objective) and unemployability 
(subjective) under 38 U.S.C.A. § 
1502(a); 38 C.F.R. §§ 3.321, 4.15, and 
4.17, by which a permanent and total 
disability rating for pension purposes 
may be assigned.  

11. If the criteria for an extra-
schedular rating are met, the case 
should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and 
Pension Service for appropriate 
action.  

12. If the determination remains adverse 
to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, 
which specifically delineates the 
reasons and bases for the decision, 
and they should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board must emphasize that it is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

